Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 17, 2020

The Court of Appeals hereby passes the following order:

A20A1047. ERIC ULYSSES JACKSON v. THE STATE.

      In July 2011, Eric Ulysses Jackson pleaded guilty to family violence

aggravated assault and family violence battery. He was sentenced to seven years, to

be served on probation. In 2017, the trial court entered an order modifying his

sentence in certain respects. Jackson filed an application for discretionary appeal to

this Court, which we denied. See Case No. A18D0187 (decided Jan. 25, 2018).1

Jackson also filed a notice of appeal from the modification order, giving rise to this

direct appeal.

      Our denial of Jackson’s discretionary application was a decision on the merits,

and the doctrine of res judicata bars any subsequent appeals from the same order. See

Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007); Northwest Social

& Civic Club v. Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003). Accordingly, we



      1
        We initially dismissed Jackson’s application because it was not timely from
the trial court order that he submitted. We subsequently permitted Jackson to
supplement his application with the modification order. Because the application was
timely from the modification order, we reinstated it, but we denied it on the merits.
lack jurisdiction over this appeal, which is hereby DISMISSED.


                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      01/17/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.